Case: 19-2045   Document: 55 Page:
         Case 1:18-cv-11190-NMG    1  Date
                                Document 56 Filed:
                                             Filed01/21/2021   Entry
                                                   01/21/21 Page 1 ofID:
                                                                      1 6396087




               United States Court of Appeals
                               For the First Circuit
 No. 19-2045
                                      JAMES DICKEY

                                     Plaintiff - Appellant

                                              v.

   CITY OF BOSTON, through the Inspectional Services Department; EDWARD COBURN, in
    his official capacity as lawyer for the City of Boston; MARIA THEOPHILIS, in her official
     capacity as judge for Housing Court; MARYLOU MUIRHEAD, in her official capacity as
 judge for the Housing Court; JEFFREY WINIK, in his official capacity as judge for the Housing
   Court; MARTIN WALSH, in his official capacity as Mayor of the City of Boston; WILLIAM
       CHRISTOPHER, in his official capacity as Commissioner of the Inspectional Services
    Department of the City of Boston; STUART SCHRIER, in his official capacity as Receiver

                                    Defendants - Appellees


                                         MANDATE

                                  Entered: January 21, 2021

        In accordance with the judgment of December 31, 2020, and pursuant to Federal Rule of
 Appellate Procedure 41(a), this constitutes the formal mandate of this Court.


                                            By the Court:

                                            Maria R. Hamilton, Clerk


 cc:
 Dennis N. D'Angelo
 James Dickey
 Katherine Nowland Galle
 Erika Paula Reis
 Stuart T. Schrier
